Citation Nr: 1520717	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The September 2009 rating decision denied entitlement to TDIU.  After a national quality review, it was determined that further development regarding the Veteran's work history was necessary.  In July 2010, the Veteran submitted his five-year work history as requested by the RO.  A new rating decision was issued in March 2011 based on this new evidence, which the Veteran timely appealed.  However, the September 2009 rating decision never became final due to the submission of new evidence within the one-year appeal period and ultimately remains the decision on appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for the Federal Circuit has held that combined effects opinions are not a per se requirement for TDIU claims.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  However, the Court of Appeals for Veterans Claims has subsequently clarified that the determination of whether a combined effects opinion is necessary is to be made on a case-by-case basis and depends on the evidence of record at the time of the decision by the RO or the Board.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The evidence of record in this case indicates a combined effects opinion is necessary.  The Veteran asserts the combined effects of several service-connected disabilities render him unable to engage in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  While there is medical evidence that indicates unemployability, these opinions incorporate disabilities for which the Veteran is not service connected, including rheumatoid arthritis and diabetes mellitus, in addition to the Veteran's service-connected disabilities.  Due to the nature and complexity of the Veteran's non-service connected disabilities, medical expertise is required to extrapolate the combined effects of the Veteran's service-connected disabilities on his employability.  

The only medical examination that addresses the combined effects of the Veteran's service-connected disabilities was provided by VA in November 2003.  The record establishes the Veteran last engaged in substantially gainful employment in December 2005.  The Veteran has also received increased ratings for arthritis of the cervical spine and prostatitis since the November 2003 examination.  Therefore, a contemporaneous examination that addresses the combined effects of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment is necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that the combined effects of his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, without consideration of the effects of age or disabilities that are not service-connected.  The examiner must provide reasons for the opinion provided.

The Veteran's service-connected disabilities are:  degenerative arthritis of the lumbosacral spine (40 percent disabling), right shoulder cuff tear/impingement syndrome with mild degenerative joint disease (20 percent disabling), tinnitus (10 percent disabling), right knee chondromalacia (10 percent disabling), left knee chondromalacia (10 percent disabling), left foot strain (10 percent disabling), right radial head fracture (10 percent disabling), right forearm and wrist strain (10 percent disabling), sinusitis (10 percent disabling), degenerative arthritis of the cervical spine (10 percent disabling), prostatitis (10 percent disabling), right ear hearing loss (0 percent disabling), bilateral otitis (0 percent disabling), appendectomy scar (0 percent disabling), left thumb scar (0 percent disabling), and scar, post-operative arthroscopic decompression and distal clavicle resection (0 percent disabling).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

